            Case 2:19-cv-00871-JDC-KK Document 1-2 Filed 07/08/19 Page 1 of 10 PageID #: 7                     -Rw (fl/^c/irj
                                                                                                                  tQ.'OSA™
                                                                  Citation                                                             Schawl fAC-M
RIGOBERTO RAMIREZ                                                                                                        Injudicial District Court
                                                                 V
VS.        2019-002434      .                                                                                                    State of Louisiana
BOYD RACING LLC                                                          TJ                                                     Parish of Calcasieu




THE STATE OF LOUISIANA


TO:       BOYD RACING LLC                                     (D/B/A DELTA DOWNS RACETRACK
          THROUGH                  CORPORATION                & CASINO)
          SERVICE COMPANY
          501 LOUISIANA AVENUE
         Baton Rouge, LA 70802


Parish of East Baton Rouge, Louisiana, Defendant in said suit:


YOU ARE HEREBY CITED TO APPEAR before said Court, for said Parish, and to comply -with the demand contained in
the petition of RIGOBERTO RAMIREZ,                 (PLAINTIFF'S              ORIGINAL            PETITION)                against you, certified copy
of which petition accompanies this citation, or file your answers thereto in writing in the office of the Clerk of Court, at the
Courthouse, in the City of Lake Charles, in said Parish, within fifteen (15) days after the service hereof, under penalty of
default.


Witness the Honorable Judges of said Court, at Lake Charles, Louisiana, this 17th day of May 2019.


Issued and delivered June 4, 2019



                                                                                         (A      L/
                                                                                                                     j


                                                                                                      .mwu           hdmaof\J
                                                                                                  s   ft   t


                                                                                     Byron Wilkinson
                                                                                     Deputy Clerk of Court


                                                   SERVICE INFORMATION

Received on the          day of                    20     , and on the            day of                             20      , served the above named
party as follows:


PERSONAL SERVICE on die party herein named


DOMICILIARY SERVICE on the party herein named by leaving the same at his domicile
in the parish in die hands of                                     a person apparendy over the age of seventeen years, living and residing in
said domicile and whose name and other facts connected with this service, I learned by interrogating the said person, said party herein
being absent from his residence at the time of said service.
RETURNED:
PARISH OF                                 this          day of                         20.


SERVICE                                                 BY:
                                                                 Deputy Sheriff
MILEAGE


TOTAL $.


Party No.         P001




                                                                       CMS6465615
                                                                             CMS6            4   6561            5
                                                                         Filing Date: 06/04/2019 12:00 AM        Page Count 1
                                                                         Case Number 2019-002434
                                                                         Document Name: Citation
[ Service Copy]
CMS0085                                                                                                                            Page 1 of 1
Case 2:19-cv-00871-JDC-KK Document 1-2 Filed 07/08/19 Page 2 of 10 PageID #: 8



         14th JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU

                                      STATE OF LOUISIANA



NO.                                                                 DIVISION "


                                      RIGOBERTO RAMIREZ


                                              VERSUS

    BOYD RACING, LLC D/B/A DELTA DOWNS RACETRACK & CASINO, BOYD
     GAMING CORPORATION AND LAWRENCE RAMMOY ST LAMMONTH



FILED:
                  MAY 1 7 U      >1

                                                              DEPUTY CLERK


                            PLAINTIFF'S ORIGINAL PETITION


         NOW INTO COURT COME PLAINTIFF, Rigoberto Ramirez (hereinafter "Plaintiff%


who file this, Plaintiffs Original Petition against Boyd Racing, LLC d/b/a Delta Downs Racetrack


& Casino, Boyd Gaming Corporation and Lawrence Rammoy St Lammonth (collectively referred

to as "Defendants"), respectfully showing the Court as follows:


                                                   I.


                                 JURISDICTION AND VENUE

         1.    Jurisdiction is proper in this Court because Defendants are citizens of, reside in,


and/or have continuous and systematic contacts with the State of Louisiana.


         2.    Venue is proper in this Court under article 75 of the Louisiana Code of Civil


Procedure.


                                                   II.


                                             PARTIES

         3.    Plaintiff is a resident of Texas.


         4.    Defendant Boyd Racing, LLC d/b/a Delta Downs Racetrack & Casino (hereinafter

"Boyd Racing") is a Limited Liability Company operating in and out of the State of Louisiana,


who can be served with service of process through their registered agent, Corporation Service


Company, 501 Louisiana Avenue, Baton Rouge, Louisiana 70802.

         5.    Defendant Boyd Gaming Corporation (hereinafter "Boyd Gaming") is a foreign

corporation located in Nevada, This Defendant can be served with service of process through its


registered agent CSC Services of Nevada, Inc., 2215-B Renaissance Drive, Las Vegas, Nevada


89119.
Case 2:19-cv-00871-JDC-KK Document 1-2 Filed 07/08/19 Page 3 of 10 PageID #: 9



        6.     Defendant Laurence Rammoy St Lammonth (hereinafter "Lawrence") is a


Louisiana citizen who can served with personal service of process at 918 Brady Lot Apt 1 5 Sulphur

Louisiana 70663, or wherever he may be found.

                                                  ffl.


                                   FACTUAL ALLEGATIONS


        7.     On or about March 8, 2019, Plaintiff suffered severe bodily injuries as a result of

Defendants' negligence. On that date, Plaintiff was driving on Murworth Drive at the intersection

of South Main in Houston, Texas. While proceeding lawfully through the intersection Plaintiff was

suddenly and violently struck by Defendants' vehicle when Defendant Lawrence failed to keep a


proper look out and failed to yield the right of way. As a result of the above, Plaintiffwas seriously


injured. Specifically, Plaintiff has injured his neck, back, spine and other parts of his body.


        8.     At all relevant times, Defendant Lawrence was acting in the course and scope of

his employment with Defendant Boyd Racing and Defendant Boyd (collectively referred to as


"Delta Downs"), and acting in furtherance of a mission for Defendant Delta Downs' benefit and


subject to its control. Additionally, Defendant Lawrence was driving a vehicle owned and


maintained by Defendant Delta Downs, and was operating the vehicle under Defendant Delta


Downs' authority.


        9.     Plaintiff could not have undertaken any action to prevent this tragic incident, as all

of the actions leading to the motor vehicle accident were under the sole control of Defendants.

Thus, Plaintiff are free from any fault contributing to this incident.


                                                  IV.


                                       CAUSES OF ACTION


A.     Negligence Against All Defendants


        10.    Plaintiff repeats and realleges each allegation contained above.


        11.    Plaintiff sustained injuries because of Defendants' negligence when Defendants:


               •    Failed to maintain a safe distance;


               •    Failed to operate their vehicle safely;


               •    Failed to properly train their driver;


               •    Failed to keep a proper lookout;


               •    Failed to perform a safe turn;


               •    Failed to safely navigate an intersection;



                                                     2
Case 2:19-cv-00871-JDC-KK Document 1-2 Filed 07/08/19 Page 4 of 10 PageID #: 10




                 •   Failed to yield the right-of-way;


                 •   Failed to maintain a safe speed;


                 •   Failed to operate the vehicle safely considering traffic conditions; and


                 •   Other acts so deemed negligent.


          12.    Defendants should also be held liable as a matter of law for their violations of the

 Texas Transportation Code and the Federal Motor Carrier Statutes.


          13.    On balance, Defendants owed duties consistent with the foregoing, and breached

 each of foregoing duties.     These breaches were both the cause in fact and proximate cause of

 Plaintiffs injuries.   As a result of Defendants' negligence, Plaintiff suffered severe physical

 injuries. Plaintiff are entitled to recover for their injuries.


 B.      Negligence Per Se Against All Defendants

          14.    Defendants' conduct described herein constitutes an unexcused breach of duty

 imposed by Texas Transportation Code Sections 545.101, 545.103 and 545.401.


          15.    Plaintiff is a member of the class that Texas Transportation Code Sections 545.101,

 545.103 and 545.401 were designed to protect.


          16.    Defendants' unexcused breach of the duties imposed by Texas Transportation Code


 Sections 545.101, 545.103 and 545.401 proximately caused Plaintiffs injuries described herein.


                PLAINTIFF'S CLAIM OF RESPONDEAT SUPERIOR AGAINST


                                   DEFENDANT DELTA DOWNS


          17.    At the time of the occurrence of the act in question and immediately prior thereto,


 Defendant Lawrence was within the course and scope of employment for Defendant Delta Downs.

          18.    At the time of the occurrence of the act in question and immediately prior thereto,


 Defendant Lawrence was engaged in the furtherance of Defendant Delta Downs's business.


          19.    At the time of the occurrence of the act in question and immediately prior thereto,


 Defendant Lawrence was engaged in accomplishing a task for which Defendant Lawrence was

 employed.


          20.    Plaintiff invokes the doctrine of Respondeat Superior against Defendant Delta


 Downs.


                                                AGENCY

         21 .    At and during the time of the acts and/or omissions complained of herein, any acts


 and/or omissions committed by an agent, representative or employee of Defendant Delta Downs,



                                                      3
Case 2:19-cv-00871-JDC-KK Document 1-2 Filed 07/08/19 Page 5 of 10 PageID #: 11



 occurred within the scope of the actual or apparent authority of such person on behalf of this

 Defendant.


        22.    Therefore, Defendant Delta Downs is liable to Plaintiff for the acts and/or


 omissions of any such agent, representative or employee complained of herein by virtue of such

 agency relationship.


 G      Negligent Hiring (Against Defendant Delta Downs)

        23.    Plaintiff repeats and realleges each allegation contained above.

        24.     Plaintiff sustained injuries as a result of Defendant Delta Downs's negligent hiring


 because of Defendant Delta Downs's:
                                                          i


               a.       Failure to conduct a reasonable and adequate interview of Lawrence as
                        potential employee;                                                     .

               b.       Failure to properly follow up on information not provided by Lawrence in
                        its interview process;


                c.      Failure to conduct a proper employment background check;

                d.      Failure to sufficiently investigate Lawrence's training, prior employment,
                        criminal record, and past;


                e.      Failure to perform the required screening, testing, and physical of
                        Lawrence;


               f.       Failure to adopt proper policies and procedures regarding the interview of a
                        potential employee who will be driving a tractor/trailer on the highways of
                        the State of Texas; and                       ,


               g-       Such other and further acts of negligence as may be shown in the trial of
                        this cause as discovery progresses.

 D.     Negligent Training (Against Defendant Delta Downs)

        25 .   Plaintiff repeats and realleges each allegation contained above.


        26.    Plaintiff sustained injuries as a result of Defendant Delta Downs's negligent


 training because of Defendant Delta Downs's:


               a.       Failure to explain and demonstrate its safety policies and procedures to
                        Lawrence;

               b.       Failure to provide the necessary training to Lawrence regarding driving his
                        vehicle, vehicle safety, safety classes, how to properly and safely drive the
                        vehicle, the proper method to maintain a vehicle, the proper way and the
                        necessity of keeping the vehicle clean and in proper working order, and in
                        all matters regarding the proper and safe operation of a vehicle and the
                        maintenance of a vehicle in various situation;

               c.       Failure to properly train its drivers regarding all aspects of driver safety;


               d.       Failure to train its employees, including Lawrence, regarding the safe
                        operation of a vehicle such as a person and/or company of ordinary care
                        would have done under the same or similar circumstances;


                                                   4
Case 2:19-cv-00871-JDC-KK Document 1-2 Filed 07/08/19 Page 6 of 10 PageID #: 12




                e.      Failure to provide and/or require regular follow-up driver education and
                        training;

                f.      Such other and further acts of negligence as may be shown in the trial of
                        this cause as discovery progresses.


 E.     Negligent Supervision, Retention, and Monitoring (Against Defendant Delta Downs)


        27.     Plaintiff repeats and realleges each allegation contained above.


        28.     Plaintiff sustained injuries as a result of Defendant Delta Downs 's negligent


 supervision, retention and monitoring because of Defendant Delta Downs5 s:

                a.     Failure to monitor Lawrence to make sure that he was complying with
                       policies and procedures.

                b.      Failure to interview and test Lawrence to make sure he had read, and was
                        familiar with,   understood,       and followed the company policies and
                       procedures.


                c.      Failure to implement proper policies and procedures for its employees,
                        including Lawrence, regarding driver safety and vehicle safety.

                d.     Failure to document and make a determination regarding fault in the
                       accident made the basis of this suit.


                e.     Failure to supervise Lawrence to insure that they were keeping the vehicles
                       properlymaintained.


                f.      Such other and further acts of negligence as may be shown in the trial of
                       this cause as discovery progresses.


 F.     Negligent Entrustment (Against Defendant Delta Downs)


        29.     Plaintiff repeats and realleges each allegation contained above.

        30.     Plaintiff sustained injuries as a result of Defendant Delta Downs's negligent


 entrustment because Defendant Delta Downs:


                a.     Provided a vehicle to Lawrence who was not properly trained and did not
                       have the proper education, background, training, or experience to safely
                       operate the 'vehicle, and who was an incompetent and/or reckless driver.


                                                 V.


                                     PRAYER FOR RELIEF

        31.     As a direct and proximate result of Defendants' conduct, Plaintiff suffered severe


 and permanent injuries, including but not limited to, physical pain, mental anguish, and other harm


 which have caused and will cause Plaintiff residual disability, past and future disfigurement, past

 and future pain and suffering, past and future mental anguish and distress, past and future loss of


 enjoyment of life, past and future medical expenses, past lost earnings, future loss of earning


 capacity, past and future physical impairment. Plaintiff has been damaged in a sum far in excess



                                                  5    •
Case 2:19-cv-00871-JDC-KK Document 1-2 Filed 07/08/19 Page 7 of 10 PageID #: 13



 of the minimum jurisdictional limits of this Honorable Court, for which they now sues.


        32.     Plaintiff prays for relief and judgment including but not limited to


                        Compensatory damages;


                        Actual damages;


                        Consequential damages;


                        Pain and suffering;


                        Past and future mental anguish;

                        Past and future impairment;


                        Past and future disfigurement;


                        Interest on damages (pre- and post-judgment) in accordance with law;

                        Plaintiff reasonable attorneys' fees;


                        Costs of court;


                        Expert witness fees;


                        Costs of copies of depositions; and

                        Such other and further relief as the Court may deem just and proper.


                                                 VI.


                                   RESERVATION OF RIGHTS


        33.     Plaintiff reserves the right to prove the amount of damages at trial and to amend

 their Petition to add additional claims upon further discovery and as their investigation continues.


                                                VII.


                                     JURY TRIAL DEMAND


        34.     Plaintiff hereby demands a trial by jury.


                                               Respectfully Submitted,


                                               ARNOLD & ITKIN LLP




                                               f^KYLE FINDLi^(#34922)
                                               "KALA SELLERS (#36182)
                                               ADAM LEWIS (#37492)
                                               6009 Memorial Drive
                                               Houston, Texas 77007
                       copy                    Telephone: (713)222-3800
         LidivXtoss'im, Lou&ataD
                                               Facsimile: (713)222-3850
                                               kfmdlev@arnolditkin.com
  ^

                                               ksellers@arnolditkin.com
                            m - h 2019         alewis@arnolditkin.com


                                               ATTORNEYS FOR PLAINTIFF


                                                  6
Case 2:19-cv-00871-JDC-KK Document 1-2 Filed 07/08/19 Page 8 of 10 PageID #: 14



 SERVICE LIST:


 Boyd Racing, LLC d/b/a Delta Downs Racetrack & Casino
 Corporation Service Company,
 501 Louisiana Avenue,
 Baton Rouge, Louisiana 70802


 Boyd Gaming Corporation
 CSC Services of Nevada, Inc.,
 221 5-B Renaissance Drive,
 Las Vegas, Nevada 891 19.


 Laurence Rammoy St Lammonth
 918 Brady Lot Apt 1,
 Sulphur, Louisiana 70663 or wherever he may be found.




                                              7
Case 2:19-cv-00871-JDC-KK Document 1-2 Filed 07/08/19 Page 9 of 10 PageID #: 15



         14th JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU

                                     STATE OF LOUISIANA



 NO.      Jk> l«f                                                    DIVISION "


                                    RIGOBERTO RAMIREZ


                                             VERSUS

       BOYD RACING, LLC D/B/A DELTA DOWNS RACETRACK & CASINO, BOYD
        GAMING CORPORATION AND LAWRENCE RAMMOY ST LAMMONTH

                      MAY 1 ? 25*5
                                                                                              *C
 FILED:
                                                               DEPUTY CLERK

                                    REQUEST FOR NOTICE



 TO:     Clerk of Court
         Calcasieu Parish
         1000 Ryan Street
         Lake Charles, LA 70601


         Please take notice that the undersigned hereby requests written notice of the date set for

 trial of the above-numbered and entitled cause as well as notice of hearings (whether on merits or


 otherwise), orders, judgments and interlocutory decrees, and any and all formal steps taken by the


 parties herein, the Judge or any member of Court, as provided in Louisiana Code of Civil Procedure

 of 1960, particularly Articles 1572, 1913 and 1914.


                                              Respectfully Submitted,


                                              ARNOLD &ITKIN LLP




                                              KALA SELLERS (#36182)
                                              ADAM LEWIS (#37492)
                                              6009 Memorial Drive
                                              Houston, Texas 77007
                                              Telephone: (713)222-3800
                                              Facsimile: (713)222-3850
                                              kfindlev@arnolditkin.com
                                              ksellers@,arnolditkin.com
                                              alewis@arnolditkin.com


                                              ATTORNEYS FOR PLAINTIFF
Case 2:19-cv-00871-JDC-KK Document 1-2 Filed 07/08/19 Page 10 of 10 PageID #: 16



         14th JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU

                                      STATE OF LOUISIANA



 NO.     obvi'Jn&                                                         DIVISION "


                                     RIGOBERTO RAMIREZ


                                               VERSUS


     BOYD RACING, LLC D/B/A DELTA DOWNS RACETRACK & CASINO, BOYD
       GAMING CORPORATION AND LAWRENCE RAMMOY ST LAMMONTH

                                                                                         ;


                     K<
 FILED:
                                                                      U
                                                                    DEPUTY CLERK


                                           JURY ORDER


        It is ordered that Plaintiff, RIGOBERTO RAMIREZ, be and is hereby granted a trial by


 jury on all issues, conditioned upon a posting of bond for furnishing security in the amount of

                          60
 $               Lov.                              dollars. The bond/or security is to be deposited

 with the Clerk of the Court within sixty (60) days prior to trial.



         SIGNED this ^T^dayof                             , 2019.




                                                        s/c/^LA«;
                                                DISTRICT JUDGE
